         Case: 1:21-cv-00058-SO Doc #: 12 Filed: 07/30/21 1 of 1. PageID #: 55




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

  DANIELLE SERINO                                  CASE NO. 1:21 CV 58

          Plaintiffs,                              JUDGE SOLOMON OLIVER, JR.

   vs.

  REVENUE ASSISTANCE CORP..

          Defendant(s)

                        STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff Danielle Serino and Defendant Revenue Assistance Corporation, through their

respective counsel, hereby stipulate that Plaintiff’s Complaint is hereby dismissed with prejudice

pursuant to Civ. R. 41(a)(1)(A)(ii)

Respectfully submitted,

/s/ Marc E. Dann, Esq .                          /s/ Boyd W. Gentry
Marc E. Dann (0039425)                           Boyd W. Gentry (0071057)
Brian D. Flick (0081605)                         Zachary P. Elliott (0090057)
DannLaw                                          Law Office of Boyd W. Gentry, LLC
15000 Madison Avenue                             4031 Colonel Glenn Highway, First Floor
Lakewood, OH 44107                               Beavercreek, OH 45431
Phone: (216)373-0539                             Tel. (937) 839-2881
Facsimile: (216)373-0536                         Fax (800) 839-5843
notices@dannlaw.com                              bgentry@boydgentrylaw.com
                                                 zelliott@boydgentrylaw.com
Counsel for Plaintiff Danielle Serino
                                                 Counsel for Defendant


                                                IT IS SO ORDERED.
                                                /s/ Solomon Oliver, Jr.
                                                United States District Judge
                                                7/30/2021
